76 U.S. 35 (____)
9 Wall. 35
GUT
v.
THE STATE.
Supreme Court of United States.

*36 Mr. E.M. Wilson, for the plaintiff in error.
Mr. F.R.E. Cornell, Attorney-General of Minnesota, contra.
Mr. Justice FIELD, after stating the case, delivered the opinion of the court, as follows:
The objection to the act of Minnesota, if there be any, *37 does not rest on the ground that it is an ex post facto law, and, therefore, within the inhibition of the Federal Constitution. It must rest, if it has any force, upon that provision of the State constitution which declares that, "in all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial by an impartial jury of the county or district wherein the crime shall have been committed, which county or district shall have been previously ascertained by law." But the Supreme Court of the State has held that the act in question is not in conflict with this provision; that the act does not change the district, but merely the place of trial in the district, which is not forbidden. And it appears that jurors for the trial of criminal offences committed in one of the counties of the several attached together for judicial purposes, are chosen from all the counties; and that this was the law before, as it has been since the passage of the act which is the subject of complaint. Therefore the defendant, had he not secured, by his own motion, a change of venue, would have had a jury of the district in which the crime was committed, and which district was previously ascertained by law.
The ruling of the State court is conclusive upon this court, upon the point that the law in question does not violate the constitutional provision cited.[*]
Undoubtedly the provision securing to the accused a public trial within the county or district in which the offence is committed is of the highest importance. It prevents the possibility of sending him for trial to a remote district, at a distance from friends, among strangers, and perhaps parties animated by prejudices of a personal or partisan character; but its enforcement in cases arising under State laws is not a matter within the jurisdiction of the Federal courts.
A law changing the place of trial from one county to another county in the same district, or even to a different district from that in which the offence was committed, or the *38 indictment found, is not an ex post facto law, though passed subsequent to the commission of the offence or the finding of the indictment. An ex post facto law does not involve, in any of its definitions, a change of the place of trial of an alleged offence after its commission. It is defined by Chief Justice Marshall, in Fletcher v. Peck,[*] to be a law, "which renders an act punishable in a manner in which it was not punishable when it was committed;" and in Cummings v. Missouri,[] with somewhat greater fulness, as a law "which imposes a punishment for an act which was not punishable at the time it was committed; or imposes additional punishment to that then prescribed; or changes the rules of evidence, by which less or different testimony is sufficient to convict than was then required."
The act of Minnesota under consideration has no feature which brings it within either of these definitions.
JUDGMENT AFFIRMED.
NOTES
[*]  Randall v. Brigham, 7 Wallace, 541; Provident Institution v. Massachusetts, 6 Id. 630.
[*]  6 Cranch, 138.
[]  4 Wallace, 326.